Citation Nr: 0310815	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  01-08 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) Dependency and Indemnity 
Compensation (DIC) benefits in the amount of $66,699.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from December 1947 to July 
1950.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 decision of the 
Committee on Waivers and Compromises (Committee) of the 
Regional Office (RO) of VA in St. Petersburg, Florida.


FINDINGS OF FACT

1.  In a May 1992 decision, the RO determined that the 
appellant was entitled to DIC benefits.  

2.  The appellant was notified of the May 1992 decision in a 
July 1992 letter and was provided a VA Form 21-8765; this 
form notified the appellant that payments to a surviving 
spouse would be discontinued upon remarriage or death; that 
if she remarried she was instructed not to endorse any check 
made to her as the veteran's surviving spouse; that all 
checks should be returned with a statement showing the date 
of the remarriage so that her payments could be properly 
adjusted.  

3.  In November 1992, the appellant was again furnished a VA 
Form 21-8765 which also notified her that the surviving 
spouse is responsible for reporting any change in marital 
status and that failure to notify VA immediately of any 
change in marital status would result in the creation of an 
overpayment of benefits that would be subject to recovery.  

4.  The appellant remarried in July 1995.

5.  The appellant maintains that she notified VA in July 1995 
of her remarriage; there is no record of such notification.

6. Thereafter, the RO retroactively terminated the 
appellant's DIC benefits effective July 1, 1995, creating an 
overpayment in the amount of $66,699.

7.  The appellant received DIC payments that she was not 
entitled to receive and did so with the intent to seek an 
unfair advantage, with knowledge of the likely consequences, 
and with resulting loss to the government.

8.  The appellant's actions resulted in the creation of the 
overpayment at issue.


CONCLUSION OF LAW

Waiver of recovery of an overpayment in the amount of $66,699 
of the appellant's DIC benefits is precluded by a finding of 
bad faith on the part of the appellant.  38 U.S.C.A. § 
5302(a) (West 2002); 38 C.F.R. § 1.965(b) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

VCAA is not applicable to this appeal.  Barger v. Principi, 
16 Vet. App. 132 (2002).  Nevertheless, it was addressed in 
the August 2001 statement of the case.  

In a May 1992 decision, the RO determined that the appellant 
was entitled to DIC benefits.  She was notified of such in a 
July 1992 letter and was provided a VA Form 21-8765.  This 
form notified the appellant that payments to a surviving 
spouse would be discontinued upon remarriage or death.  If 
she remarried she was instructed not to endorse any check 
made to her as the veteran's surviving spouse.  All checks 
should be returned with a statement showing the date of the 
remarriage so that her payments could be properly adjusted.  
She was advised that the surviving spouse is responsible for 
reporting any change in marital status. The form also advised 
that failure to notify VA immediately of any change in 
marital status would result in the creation of an overpayment 
of benefits that would be subject to recovery.  In November 
1992, the appellant was again furnished a VA Form 21-8765.  

In August 2000, the RO contacted the appellant and requested 
marital information.  Via a VA Form 21-0537, received in 
September 2000, the appellant indicated that she had 
remarried in July 1995.  Thereafter, the RO contacted her to 
verify that she had in fact remarried in July 1995 and she 
confirmed this information.  

In an October 2000 letter, the veteran was advised that the 
RO proposed to terminate her DIC benefits effective July 1, 
1995 because she had remarried in July 1995.  Her payment was 
stopped effective the last day of the month prior to the 
marriage.  See 38 C.F.R. § 3.501(n).  In a December 2000 
letter, the RO notified the appellant that her DIC benefits 
had been terminated.  Thereafter, she was notified that this 
retroactive action resulted in the creation of an overpayment 
of DIC benefits in the amount of $66,699.  She requested a 
waiver of the recovery of that overpayment.  She was 
requested by the RO to submit financial information, but she 
failed to do so.  

In a decision dated in February 2001, the Committee denied 
the appellant's request for a waiver of the overpayment of 
DIC benefits in the amount of $66,699, finding that the 
appellant's actions amounted to bad faith, and noted that 
such a finding precluded the granting of the request for a 
waiver of the overpayment.  The appellant appealed that 
determination.  

The appellant asserts that she carried out her 
responsibilities as a DIC recipient to the best of her 
ability.  She contends that she notified the RO of her 
remarriage and that she had copies of letters she sent to the 
RO in 1995 regarding her remarriage.  She and her 
representative assert that the RO misfiled her notice to them 
of the remarriage.  They also contend that it would be 
financial hardship for her to repay the overpayment.  

The Board notes that VA law precludes waiver of recovery of 
an overpayment or waiver of collection of any indebtedness 
where any one of the following elements is found to exist: 
(1) fraud, (2) misrepresentation, or, (3) bad faith.  38 
U.S.C.A. § 5302(c); 38 C.F.R. § 1.965(b).  "Bad faith" refers 
to "unfair or deceptive dealing by one who seeks to gain 
thereby at another's expense." 38 C.F.R. § 1.965(b)(2).  
Conduct by a claimant undertaken with intent to seek an 
unfair advantage, with knowledge of the likely consequences, 
and with resulting loss to the government is required for a 
showing of bad faith.  Id.  In Richards v. Brown, 9 Vet. App. 
255 (1996), the United States Court of Appeals for Veterans 
Claims ("the Court") found that the operative language in 
38 C.F.R. § 1.965(b)(2) limits bad faith to cases in which 
there is an intent to seek an unfair advantage.

The Board notes that it is the responsibility of the DIC 
recipient to notify VA of all circumstances that will affect 
entitlement to receive DIC, and such notice must be provided 
when the recipient acquires knowledge that her marital status 
has changed.  See 38 C.F.R. § 3.660(a)(1).

In this case, there is no record that the appellant notified 
VA of her change in martial status prior to September 2000 
when the RO solicited that information from her.  However, 
assuming for the sake of argument that she did notify VA in 
July 1995 when she remarried, thereafter, she continued to 
receive monthly payments from VA as the surviving spouse of 
the veteran.  She knew that she was no longer unmarried.  She 
had been notified on more than one occasion that she would no 
longer be entitled to DIC benefits as the veteran's widow if 
she remarried.  However, when she was paid by VA the DIC 
payments every month, she continued to accept those payments 
as if she was entitled to them when she knew that she was not 
entitled to them.  

After consideration of the record and the applicable 
regulatory provisions, the Board finds that the appellant, 
after she remarried, continued to receive DIC payments and 
did so with the intent to seek an unfair advantage, with 
knowledge of the likely consequences, and with resulting loss 
to the government.  Her actions constituted bad faith.  As a 
result of her bad faith, the overpayment in the amount of 
$66,699 was created.  The appellant knew that she was no 
longer entitled to DIC benefits because she had been told by 
VA on more than once occasion via the VA Forms 21-8765 that 
if she was remarried, she was not to receive or keep the DIC 
payments.  She was to return them to VA.

With regard to her contentions regarding financial hardship, 
a finding of bad faith precludes consideration of principles 
of equity and good conscience.  Therefore, any of her 
arguments in that regard are not for consideration.  She 
engaged in bad faith in accepting DIC payments to which she 
was not entitled to receive.  Neither the appellant nor her 
representative has explained why it was acceptable for her to 
continue to accept DIC payments after she had remarried and 
was not entitled to receive them and had been told to return 
such payments if they had been made in error.  

In sum, the Board finds that the VA Forms 21-8765 were clear.  
However, when the appellant received benefits to which she 
was not entitled, she accepted those payments and did not 
return them to VA.  Her actions cannot be deemed to be non-
willful or mere inadvertence.  They were repetitive and 
pernicious.  The appellant willfully received benefits that 
she was not entitled to receive.  She engaged in deceptive 
behavior.  The appellant  was made aware that she was not 
entitled to DIC payments if she remarried.  She was told not 
to negotiate those payments.  She ignored the notifications.  
As such, the Board finds that she did in fact deceive VA.  
Likewise, the Board does not find that the appellant lacked 
the requisite knowledge of the likely consequences of keeping 
the erroneous DIC payments.  As indicated, she was fully 
informed that an overpayment which would be subject to 
recovery could result from her actions.

In sum, the appellant received DIC benefits that she was not 
entitled to have on approximately 65 occasions and did so 
with the intent to seek an unfair advantage, with knowledge 
of the likely consequences, and with resulting loss to the 
government.  The appellant's actions resulted in the creation 
of the overpayment at issue.

In light of the foregoing, the Board finds that the 
preponderance of the evidence establishes that the appellant 
acted in bad faith in her dealings with VA.  When the 
overpayment of VA benefits results from such bad faith on the 
part of the appellant, waiver of this debt is precluded by 
law, regardless of the appellant's current financial status 
or any of the other elements of the standard of equity and 
good conscience.  38 U.S.C.A. § 5302(c); 38 C.F.R. § 
1.965(b).




ORDER

Waiver of recovery of an overpayment in the amount of $66,699 
of the appellant's DIC benefits is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

